i          i      i                                                                        i       i       i




                                  MEMORANDUM OPINION

                                           No. 04-10-00502-CR

                                    IN RE Demarcus STEADMAN

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 21, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 7, 2010, relator Demarcus Steadman filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se motion to dismiss his appointed counsel.

           However, in order to obtain a writ of mandamus compelling the trial court to consider and

rule on a motion, a relator must establish that the trial court: (1) had a legal duty to perform a non-

discretionary act; (2) was asked to perform the act; and (3) failed or refused to do so. In re Molina,

94 S.W.3d 885, 886 (Tex. App.—San Antonio 2003, orig. proceeding) (per curiam). When a

properly filed motion is pending before a trial court, the act of giving consideration to and ruling

upon that motion is ministerial, and mandamus may issue to compel the trial judge to act. See


          … This proceeding arises out of Cause No. 2009-CR-7043B, styled State of Texas v. Demarcus Steadman,
           1

in the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                       04-10-00502-CR



Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.—San Antonio 1997, orig.

proceeding). However, mandamus will not issue unless the record shows that a properly filed

motion has awaited disposition for an unreasonable amount of time. See id. It is relator’s burden

to provide this court with a record sufficient to establish his right to relief. Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992); TEX . R. APP . P. 52.3(k), 52.7(a).

       The record before us fails to establish relator is entitled to the relief requested. Relator

indicates he filed his pro se motion to dismiss his appointed counsel on July 4, 2010, just three days

prior to filing this petition for writ of mandamus. A trial court has a reasonable time within which

to perform its ministerial duty. See Safety-Kleen, 945 S.W.2d at 269. Relator has not established

the motion has awaited disposition for an unreasonable amount of time.

       Because relator has not met his burden of providing a record establishing that a motion was

properly filed and has awaited disposition for an unreasonable amount of time, he has not provided

this court with grounds to usurp the trial court’s inherent authority to control its own docket. See

In re Mendoza, 131 S.W.3d 167, 168 (Tex. App.—San Antonio 2004, orig. proceeding).

Accordingly, relator’s petition for writ of mandamus is denied. TEX . R. APP . P. 52.8(a).

                                                                      PER CURIAM

DO NOT PUBLISH




                                                 -2-